Exhibit 10.178

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

AMENDMENT TO NOTICE OF ELECTION REGARDING

PAYMENT OF DIRECTOR’S FEES EARNED AND  

DEFERRED THROUGH DECEMBER 31, 2007

 

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

Tulsa, Oklahoma 74135

Attention: Brian K. Franklin

 

Dear Mr. Franklin:

 

Reference is made to that certain Notice of Election Regarding Payment of
Director’s Fees dated December 2, 2005 (the “Notice of Election”). I am
completing this Amendment in order to amend the Notice of Election pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended, and IRS Notice
2006-79. This Amendment will apply to all Deferred Fees (as defined in the
Notice of Election) earned and deferred through December 31, 2007.

 

The Notice of Election is hereby amended by deleting the section in the Notice
of Election entitled “Payment of Deferred Fees” and replacing it with the
following:

 

Election for Timing of Payment of Deferred Fees

 

     X     

I hereby elect to have all Deferred Fees paid to me upon the earlier of the 90th
day following separation from service from the Board of Directors of DTAG or
March 15 of the year following the year in which my separation of service
occurs.

 

OR

 

  3.1.08  

I hereby elect to have all Deferred Fees paid to me on the date I have written
to the left. The date written to the left must be a date on or before September
30 of any calendar year, but DTAG, in its discretion, may delay the payment to
the Director of the Deferred Fees so long as the payment is made on or before
December 31 of such calendar year.

 

 

If you inserted a specific date above, the percentage amount of Deferred Fees
you want paid on such date shall be: ________%. This amount can be 100% or a
lesser percentage, and if a lesser percentage, the remaining Deferred Fees shall
be paid to you upon separation from service from the DTAG Board of Directors.

 

In either of the selections above, the Deferred Fees shall be valued for income
tax reporting purposes based on the closing stock price of DTAG’s common stock
on the date of payment.

 



Election for Method of Payment of Deferred Fees

 

     X     

I hereby elect to have the Deferred Fees paid to me in a lump sum.

 

OR

 

          

I hereby elect to have the Deferred Fees paid to me in installments over a
period of _____ years (up to 10)

 

Frequency of installments: (select one)

 

 

Annually

o

 

Quarterly

o

 

However, if an unpaid balance exists at the time of my death, such balance shall
be paid in one lump sum to my designated beneficiary(ies) (as set forth on my
existing Beneficiary Designation form) on or about the 15th day of the calendar
month immediately following the month in which DTAG is advised of my death.

 

Except as specifically amended hereby, the Notice of Election shall continue in
full force and effect.

 

Very truly yours,

 

 

/s/Richard W. Neu

Richard W. Neu

 

Date: December 26, 2007

 

 